ASSIGNMENT AND ASSUMPTION AGREEMENT

   

     

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is made and entered
into this 6th day of December, 2002 (the "Effective Date"), by and between
P. Lee Halavais ("Halavais"), and Royal Gold, Inc., a Delaware corporation
("Royal Gold").  

     

A.   Halavais is the owner of approximately 93% of the issued and outstanding
shares of stock (the "Shares") of High Desert Mineral Resources, Inc., a
Delaware corporation ("High Desert"), whose stock is traded on the TSX Venture
Exchange. Halavais and Royal Gold entered into a Share Exchange Agreement dated
November 9, 2002 (the "Share Exchange Agreement"), pursuant to which Halavais
agreed to sell the Shares to Royal Gold.  

     

B.   Halavais and certain individuals described as the "Billson/Houghton
Parties" are parties to that Confidential Settlement Agreement and Mutual
Release dated effective April 25, 2001 (the "Settlement Agreement"). The
property interests identified on Schedule A attached hereto and incorporated
herein by reference constitute the "Specified Properties" referred to in the
Settlement Agreement.  

     

C.   In connection with the Closing of even date herewith of Halavais' sale of
the Shares under the Share Exchange Agreement, as contemplated under Section 5.8
of the Share Exchange Agreement, the parties have agreed to the execution and
delivery of an agreement pursuant to which they agree which of the obligations
of Halavais set forth in the Settlement Agreement become obligations of Royal
Gold and which of those obligations remain obligations of Halavais.  

AGREEMENT

 

     

NOW, THEREFORE, as an inducement for each of the parties to consummate the
transactions contemplated under the Share Exchange Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confirmed by each of the parties to this Agreement, the parties
hereby agree as follows:  

     

1.   Status of Settlement Agreement.  Halavais hereby confirms, acknowledges and
agrees that the Settlement Agreement is in full force and effect and that she
has fully performed all of the obligations set forth in Sections 4 and 13 of the
Settlement Agreement, as of and through the Effective Date. Halavais hereby
represents and warrants that Schedule A accurately reflects (a) the status of
the Specified Properties as of the Effective Date, (b) all dispositions of any
interests in those Specified Properties that occurred between the effective date
of the Settlement Agreement and the Effective Date, (c) any consideration
received by High Desert or its subsidiaries in connection with such
dispositions, and (d) all properties (including both Specified Properties and
other properties which are subject to the provisions of Section 4(i) of the
Settlement Agreement) abandoned by High Desert or any of its subsidiaries or any
other Halavais Entity (as defined in the Settlement Agreement) prior to or on
the Effective Date.  

     

2.   Obligations Retained by Halavais. Halavais represents and warrants that
from and after the effective date of the Settlement Agreement until the
Effective Date, she has not received any dividend, distribution, or revenue from
High Desert that is attributable to a Specified Property. From and after the
Effective Date, Halavais agrees that she shall remain responsible for the
performance of the covenants set forth in (a) Section 4(i)(ii) of the Settlement
Agreement with respect to any such dividend, distribution, or revenue received
by her during such period and (b) in Sections 6(b) and 6(c) of the Settlement
Agreement (the "Retained Obligations"). Halavais further agrees that Royal Gold
shall have no obligation or liability whatsoever to Halavais with respect to the
Retained Obligations. Halavais hereby agrees to defend, indemnify and hold Royal
Gold, its officers, directors, successors and assigns, harmless from and against
any and all Indemnifiable Costs (as that term is defined in the Share Exchange
Agreement) arising out of (i) Halavais' breach any of the representations and
warranties set forth in Sections 1 and 2 of this Agreement, (ii) her failure to
perform any of the obligations set forth in Section 4(i)(i) of the Settlement
Agreement through the Effective Date, (iii) any claim by the Billson/Houghton
Parties that they are entitled to any of the consideration received by Halavais
under the Share Exchange Agreement, or (iv) her failure or alleged failure to
perform any of the Retained Obligations.  

     

3.   Assumed Obligations.  Royal Gold and Halavais hereby agree that (a) until
such time, if ever, that Royal Gold acquires all of the issued and outstanding
stock of High Desert and any related appraisal or other proceedings have been
completed, Royal Gold shall assume and be bound to perform all of the
obligations set forth in Section 4(i) of the Settlement Agreement that arise and
accrue after the Effective Date (other than Retained Obligations), (b) at such
time, if any, that Royal Gold acquires all of the issued and outstanding stock
of High Desert and any related appraisal or other proceedings have been
completed, (i) the Billson/Houghton Parties will be entitled, in accordance with
Section 4(c)(ii) of the Settlement Agreement, to receive an interest equal to
the Applicable Rate (as defined in the Settlement Agreement) in those interests
retained by High Desert in the Specified Properties that were sold or otherwise
disposed of between the effective date of the Settlement Agreement and the
Effective Date (as identified in Parts 4 and 6 of Schedule A) and in the
payments received in connection with such sales and (ii) Royal Gold shall
perform all of the obligations set forth in Sections 4(c)(i), 4(c)(ii) (except
to the extent any such obligations are Retained Obligations), 4(e), 4(f) (to the
extent the obligations set forth therein pertain to the obligations set forth in
Sections 4(c)(i) or 4(i) that arise after the Effective Date) and 4(g) of the
Settlement Agreement and (c) from and after the Effective Date Royal Gold shall
assume and be solely responsible for compliance with the covenants to be
performed (from and after the Effective Date) under Sections 13 and 21 of the
Settlement Agreement (collectively, the "Assumed Obligations"), which are hereby
assigned by Halavais to Royal Gold, along with all of Halavais' rights under the
Settlement Agreement relating to the Assumed Obligations. Royal Gold hereby
assumes and agrees to perform the Assumed Obligations. Halavais shall have no
further obligation or liability whatsoever to Royal Gold with respect to the
Assumed Obligations, and Royal Gold hereby releases Halavais from any such
obligation or liability. Royal Gold hereby agrees to defend, indemnify and hold
Halavais, her successors and assigns, harmless from and against any and all
Indemnifiable Costs (as that term is defined in the Share Exchange Agreement)
arising out of or related to Royal Gold's failure or alleged failure to perform
any of the Assumed Obligations.




- 2 -






     

4.   Application of Terms of Share Exchange Agreement.  The parties hereby agree
that the terms and conditions of Section 7.4 of the Share Exchange Agreement
shall apply to the indemnification obligations set forth in Sections 1 and 2 of
this Agreement as if that Section 7.4 was fully set forth herein, except that
the references to "Sections 7.1 and 7.2" in Section 7.4 of the Share Exchange
Agreement shall be deemed to be references to "Sections 2 and 3" for purposes of
this Agreement. The parties further agree that the limitations on their
respective indemnification obligations set forth in the Share Exchange Agreement
shall not apply to this Agreement.  

     

5.   Notices. All notices, requests, consents or other communications required
or permitted hereunder shall be in writing, shall be sent by personal delivery,
nationally recognized overnight courier service or facsimile, to the following
address:      

If to Lee Halavais, to:

     

P. Lee Halavais
1200 Parkview Drive
Elko, NV 89801
Telephone No.: (775) 753-7620
Facsimile No.: (775) 753-4270

     

with an informational copy to:

     

Holland & Hart LLP
8390 E. Crescent Parkway, Suite 400
Greenwood Village, CO 80111
Telephone No.: (303) 290-1621
Facsimile No.: (303) 290-1606
Attention: Paul J. Schlauch

     

If to Royal Gold, to:

     

Stanley Dempsey
Royal Gold, Inc.
1660 Wynkoop, Suite 100
Denver, CO 80201
Telephone No.: (303) 573-1660
Facsimile No.: (303) 595-9385

     

with an informational copy to:

     

Davis, Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, CO 80202
Telephone No.: (303) 892-9400
Facsimile No.: (303) 893-1379
Attention: Randy Hubbard




- 3 -






or to such other person or address as the addressee may have previously advised
in writing as provided herein. Any notice delivered pursuant to this Section 5
shall be deemed to have been given on receipt if received during normal business
hours on a business day, and if not so received, on the next following business
day.

 

     

6.   Governing Law. This Agreement shall be governed by the laws of the State of
Colorado, other than its rules as to conflicts of law.  

     

7.   Inurement. The terms and conditions of this Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, successors
and assigns.  

     

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.      

HALAVAIS

         

/s/ P. Lee Halavais               

 

P. Lee Halavais

             

ROYAL GOLD, INC.

         

By:

/s/ Stanley Dempsey

              

Name:

Stanley Dempsey

 

Title:

Chief Executive Officer and President




- 4 -






Schedule A

To

Assignment and Assumption Agreement

         

Specified Property

Status

Consideration Received by HDMRI

1.  Copper Basin

Owned by DFH Co. of Nevada, a subsidiary of High Desert Mineral resources, Inc.
("HDMRI")

Not applicable

2.  ICBM

Owned by DFH Co. of Nevada, a subsidiary of HDMRI

Not applicable

3.  Long Peak

Owned by Gold Ventures, Inc. a subsidiary of HDMRI

Not applicable

4.  Ferris/Cooks Creek

Sold to Placer Dome U.S. Inc., pursuant to a Purchase and Sale Agreement, dated
Dec 18, 2001 (the "PSA")

HDMRI received US$75,000. PDUS granted a royalty of 3.5% of Net Revenues on the
purchased claims on terms set forth in the PSA, a portion of which royalty was
transferred to Pathfinder Mines Corp. HDMRI retained a 1.5% Net Revenues
royalty.

5.  Mill Creek

Leasehold interests surrendered June 9, 2000, Euro-Nevada and July 25, 2001,
Clifton-Miller

No consideration received.

6.  Horse Mountain

Sold to Placer Dome U.S. Inc., pursuant to a Purchase and Sale Agreement, dated
Dec 18, 2001

Portions of the Net Returns royalty were transferred to Pathfinder Mines
Corporation and to Marvel in exchange for Cooks-Ferris royalty. HDMRI retained a
0.25% Net Revenues royalty.

7.  Dixie Flats

Owned by Gold Ventures, Inc. a subsidiary of HDMRI

144 claims abandoned, effective August 31, 2001.

8.  Hot Pot

All claims abandoned effective August 31, 2001.

No consideration received.

9.  Treaty Hill

All claims abandoned effective August 31, 2001.

No consideration received.

10. Hoosac

Owned by DFH Co. of Nevada, a subsidiary of HDMRI

Not applicable

11. Red Hill

All claims abandoned, effective August 31, 2001.

No consideration received.

 

Note: A total of $75,000 was received for the Cooks-Ferris and Horse Mountain
properties.




- 5 -




